IN THE
                         TENTH COURT OF APPEALS

                                No. 10-08-00333-CV

GERMANIA INSURANCE COMPANY,
                                                           Appellant
v.

GARY BORTZ, SHEILA BORTZ, AND ALICIA
HERNANDEZ, INDIVIDUALLY AND AS
NEXT FRIEND OF D. M., A MINOR,
                                                           Appellees


                          From the 170th District Court
                            McLennan County, Texas
                           Trial Court No. 2008-1057-4


                          MEMORANDUM OPINION


      Appellant and appellees have filed a joint motion to dismiss this appeal. The

parties state that all matters which were the subject of the appeal have been settled and

request the appeal be dismissed with prejudice. Counsel for each party has signed the

joint motion.

      Accordingly, this appeal is dismissed with prejudice. See TEX. R. APP. P. 42.1(a).



                                         TOM GRAY
                                         Chief Justice
Before Chief Justice Gray,
       Justice Reyna, and
       Justice Davis
Appeal dismissed
Opinion delivered and filed May 27, 2009
[CV06]




Germania Insurance Company v. Bortz        Page 2